Citation Nr: 1607290	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-06 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  During the appeal, the case was transferred to the jurisdiction of the RO in North Little Rock, Arkansas.

A Travel Board hearing was held before the undersigned in August 2014, and the transcript of the proceeding has been associated with the record.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's account of in-service sexual assault is credible and consistent with the findings of his VA treatment providers.

3.  Competent and persuasive medical evidence indicates that the Veteran's current PTSD is causally related to the military sexual trauma experienced in service.


CONCLUSION OF LAW

PTSD due to military sexual trauma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination of the claim, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: 
(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  38 C.F.R. § 3.303.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

38 C.F.R. § 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran asserts that he has PTSD caused by a sexual assault in service.  The Veteran has submitted written statements and testified that he was raped in service in 1975, and that he reported it at the time and the rape was confirmed by a medical examination.  The Veteran's ex-wife submitted a statement describing how the Veteran underwent a personality change in December 1975 or early 1976, becoming quick-tempered, demanding, and isolating.  She wrote that the Veteran had called her at that time and told her that he been molested.

The Veteran's service treatment records show that in December 1975 he was seen by a psychologist and strongly recommended for discharge.  The evaluation noted that the Veteran had "claimed rape," and he was diagnosed at that time with passive-aggressive, passive-dependent personality.

The Veteran's VA treatment records show that he has been receiving regular counseling for PTSD and substance dependence since March 2010.  In March 2010, the Veteran was diagnosed with PTSD by a social worker who discussed his military sexual trauma.  The Veteran was also diagnosed with PTSD by a psychologist, who noted that the Veteran "stated that his PTSD issues were related to being raped by another sailor on an Air Craft carrier in 1975."  In May 2010, the Veteran was evaluated by a psychiatrist, who also diagnosed the Veteran with PTSD, as well as acute adjustment reaction.  In September 2010, the Veteran's psychiatrist diagnosed him with chronic PTSD due to military sexual trauma, and noted that the Veteran reported being raped in the military.

After reviewing the evidence described above, the Board finds that competent medical evidence of record indicates that the Veteran has a current diagnosis of PTSD which has been related to a sexual assault that occurred in service.  The Veteran has provided consistent written lay statements and hearing testimony describing his traumatic experience, and there is nothing in the record to directly contradict these assertions or that would indicate that the Veteran is not credible.  The Veteran's ex-wife has submitted a statement corroborating his assertions.  The Veteran's VA treatment providers, including a psychologist and a psychiatrist, have provided competent medical evidence indicating that his psychiatric symptoms have been caused, at least in part, by military sexual trauma.  The Board also finds that the evidence of record sufficiently provides evidence that the claimed stressor event occurred, and an August 2010 VA examiner further found that the event did meet the stressor criterion to support a diagnosis of PTSD.  The Veteran therefore has been shown to have experienced a traumatic event in service which has been linked by competent medical evidence to a current diagnosis of PTSD.

The Board acknowledges that the August 2010 VA examiner did not find that the Veteran met the criteria for a diagnosis of PTSD and stated that his current psychiatric symptoms were less likely than not caused by military sexual trauma, in part due to lack of sufficient evidence of the military trauma.  However, the Board finds that the evidence contained within the Veteran's VA treatment records, which show diagnoses of PTSD from several qualified medical professionals, outweigh the findings of a single VA examiner.  Additionally, the record contains valid diagnoses of PTSD during the appeal period. 

In sum, the Board finds that entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


